Citation Nr: 1803685	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  11-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen service connection for a low back disability. 

3.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus. 

4.  Entitlement to service connection for a psychiatric disability, to include PTSD and/or depressive disorder. 

5.  Entitlement to service connection for an eye disability, claimed as amblyopia and/or presbyopia with astigmatism. 

6.  Entitlement to service connection for a right shoulder disability. 

7.  Entitlement to a service connection for a gastrointestinal disability, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for a neurological disability, to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness. 

12.  Entitlement to service connection for a cervical spine disability, to include as due to an undiagnosed illness. 

13.  Entitlement to service connection for a right elbow disability, to include as due to an undiagnosed illness. 

14.  Entitlement to service connection for a disability characterized by muscle pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to August 1983 and from January 2003 until April 2004, including service in Iraq during Operations Enduring Freedom/Noble Eagle from March 2003 to March 2004.   He also had service in the Army National Guard from August 1983 through April 2004.  He is the recipient of the Combat Infantryman Badge, among other awards and decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010, August 2011 and August 2013 from the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico. 

In his December 2011 substantive appeal (for the issue of entitlement to service connection for diabetes) the Veteran requested a Travel Board hearing.  In a January 2016 correspondence the Veteran indicated that he wished to withdraw his request for a Board of Veterans' Appeals hearing.  In his March 2016 and April 2016 substantive appeals (for the remaining issues on appeal) the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In a July 2016 written correspondence the Veteran stated that he wished to withdraw his request for a Travel Board hearing.  As such, the requested Board hearing is considered withdrawn.

When the case was previously before the Board in September 2016 the issues currently before the Board were remanded for additional development.  


REMAND

In March 2016 the Veteran requested a hearing at the RO before a Decision Review Officer (DRO).  To date no DRO hearing has been scheduled or held and the Veteran has not withdrawn this hearing request.  Therefore, the case must be remanded to schedule the Veteran for a DRO hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



